EXHIBIT 10.1

 

[***] Certain information in this document has been excluded pursuant to
Regulation S-K, Item 601(b)(10).  Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.

Execution Copy

 

 

RESEARCH COLLABORATION AND OPTION AGREEMENT

between

MEDIMMUNE, LLC

and

SERES THERAPEUTICS, INC.

 

 

 



--------------------------------------------------------------------------------

 

RESEARCH COLLABORATION AND OPTION AGREEMENT

This RESEARCH COLLABORATION AND OPTION AGREEMENT (the “Agreement”) is made as of
the date of last signature hereunder (the “Effective Date”), by and between
MedImmune, LLC., a limited liability company organized and existing under the
laws of Delaware, having an office located at One MedImmune Way Gaithersburg, MD
20878, USA (“MedImmune”), and Seres Therapeutics, Inc., a corporation
incorporated and existing under the laws of the State of Delaware, having an
office located at 200 Sidney Street, Cambridge, MA 02139, USA
(“Seres”).  MedImmune and Seres are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, Seres is developing, and owns or controls certain patent rights,
technology, know-how and other intellectual property relating to medicinal
products to treat diseases resulting from functional deficiencies in the
microbiome;

WHEREAS, the Parties wish to collaborate with one another in respect of the
research of the role of the microbiome in cancer and cancer treatments; and

WHEREAS, each Party wishes to obtain, and the other Party is willing to grant,
certain licenses under intellectual property controlled by the other Party in
connection with such research, including certain licenses thereunder to enable
each Party and its Affiliates and sublicensees to research and develop products
related thereto, subject to and in accordance with the terms of this Agreement.

NOW, THEREFORE in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1Definitions.  The terms in this Agreement with initial letters capitalized,
whether used in the singular or the plural, shall have the respective meanings
either set forth below or another part of this Agreement.

“Affiliate” of a Party means an entity that (directly or indirectly) is
controlled by, controls, or is under common control with such Party where
control means the direct or indirect ownership of voting securities entitled to
cast at least fifty percent (50%) of the votes in the election of directors, or
such other relationship as results in the power to control the management,
business, assets, and affairs of an entity.

“Agreement” has the meaning set forth in the preamble hereto.

“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder or the bankruptcy laws of any Governmental Authority, as amended from
time to time, and the rules and regulations and guidelines promulgated
thereunder or any applicable bankruptcy laws of any other country or competent
Governmental Authority, as amended from time to time, and the rules and
regulations and guidelines promulgated thereunder.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

“BLA” means (i) in the United States, a Biologics License Application, as
defined in the United States Public Health Service Act (42 U.S.C. § 262), and
applicable regulations promulgated thereunder by the FDA, or any equivalent
application that replaces such application, (ii) in the EU, a marketing
authorization application, as defined in applicable regulations of the EMA, and
(iii) in any other country, the relevant equivalent to the foregoing.  

“Business Combination” has the meaning set forth in Section 14.3.

“Business Day” means a day other than Saturday, Sunday or any day on which
commercial banks located in New York, New York, are authorized or obligated by
applicable Law to close.

“Calendar Quarter” means, with respect to any given Calendar Year, the
respective periods of three (3) consecutive calendar months ending on
March 31, June 30, September 30 or December 31.

“Calendar Year” means each successive period of twelve (12) consecutive months
commencing on January 1 and ending on December 31.

“Claim” means any charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand.

“Clinical Trial” means a clinical trial in human subjects that has been approved
by a Regulatory Authority and an institutional review board or ethics committee,
and is designed to measure the safety and/or efficacy of a product.  

“CMC” means the chemistry, manufacturing, and controls sections (together with
all supporting documentation and records) of any BLA or the comparable portions
of other applications for Regulatory Approval.

“Confidential Information” means any and all technical, business or other
Information, or data of a Party or its Affiliates provided orally, visually, in
writing, graphically, electronically, or in another form by or on behalf of such
Party or its Affiliates to the other Party or its Affiliates in connection with
this Agreement, including the terms of this Agreement, any Microbiome Oncology
Product or MedImmune Study Product, any exploitation of any Microbiome Oncology
Product or MedImmune Study Product, any know-how with respect thereto developed
by or on behalf of the disclosing Party or its Affiliates, or the scientific,
regulatory or business affairs or other activities of either Party.  Information
within the Joint Intellectual Property Rights shall be deemed to be the
Confidential Information of both Parties.

“Controlled” or “Control”, when used in reference to any intellectual property,
intellectual property right, material, know-how or information, means the legal
authority or right of a Party hereto (or its Affiliates) to: (i) grant, or
procure the grant of, a license or sublicense, to the extent provided for
herein, of the intellectual property, intellectual property right, material,
know-how or information to the other Party; or (ii) in relation to material,
know-how and information only, disclose or provide access to, to the extent
provided for herein, such material, know-how or information to the other Party,
and in each case without (1) breaching the terms of any agreement with a Third
Party, (2) misappropriating the material, know-how or information of a Third
Party, or (3) triggering a payment obligation that the other Party has not
agreed in writing to bear with respect to its practice of a sublicense
thereunder or access thereto.  

‑2‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

“CPI” means the Consumer Price Index – Urban Wage Earners and Clerical Workers,
U.S. City Average, All Items, published by the United States Department of
Labor, Bureau of Labor Statistics (or its successor equivalent index) in the
United States.

“Disclosing Party” has the meaning set forth in Section 10.1.

“Dispute” has the meaning set forth in Section 13.1.

“DMF” has the meaning set forth in Section 4.6.

“Effective Date” means the effective date of this Agreement as set forth in the
preamble hereto.

“EMA” means the European Medicines Agency, or any successor agency thereto.

“Enforcing Party” has the meaning set forth in Section 9.3.3.

“European Union” or “EU” means, at any given time during the Term, the then
current member states of the European Union.

“Exclusive Option Negotiation Period” has the meaning set forth in Section
6.3.1.

“Exclusivity Period” means the period commencing on the Effective Date and
ending on the later of (a) three (3) years after the Effective Date or (b)
[***].

“FD&C Act” means the United States Food, Drug and Cosmetic Act (21 U.S.C. § 301
et seq.), as amended from time to time, together with any rules, regulations,
and requirements promulgated thereunder (including all additions, supplements,
extensions, and modifications thereto).

“FDA” means the U.S.  Food and Drug Administration, or any successor agency
thereto.

“Field” means the treatment of cancer, [***].  

“FTE Costs” of an activity within a period of time means [***] by a Party’s or
its Affiliate’s employees on such activity during such period, multiplied by the
FTE Rate, provided, however, that no amount shall be included in FTE Costs with
respect to (i) [***] (or such other number as may be agreed by the Parties),
(ii) [***] or (iii) [***].

“FTE Rate” means, with respect to a Party’s or its Affiliate’s employees
performing Development activities under this Agreement, a rate equal to $[***]
per year, subject to an annual percentage increase starting on January 1, 2020
equal to the percentage increase in the CPI reported for the immediately
preceding Calendar Year.  

“Grant” has the meaning set forth in Section 6.3.2(i).

“Good Clinical Practices” or “GCP” means the then-current standards, practices,
and procedures promulgated or endorsed by the FDA as set forth in the guidelines
entitled “Guidance for Industry E6 Good Clinical Practice:  Consolidated
Guidance,” including related regulatory requirements imposed by the FDA and
comparable regulatory standards, practices, and procedures

‑3‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

promulgated by the EMA or other Regulatory Authority applicable to the
Territory, as such standards, practices, and procedures may be updated from time
to time, including applicable quality guidelines promulgated under the ICH.

“Good Laboratory Practices” or “GLP” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by the EMA or other
Regulatory Authority applicable to the Territory, as such standards may be
updated from time to time, including applicable quality guidelines promulgated
under the ICH.

“Good Manufacturing Practices” or “GMP” means the standards relating to current
Good Manufacturing Practices for fine chemicals, API, intermediates, bulk
products or finished pharmaceutical products set forth in (i) 21 U.S.C.
351(a)(2)(B), in FDA regulations at 21 C.F.R. Parts 210 and 211 and in The Rules
Governing Medicinal Products in the European Community, Volume IV, Good
Manufacturing Practice for Medicinal Products, or (ii) the ICH Guidelines
relating to the manufacture of active ingredients and finished pharmaceuticals,
as such standards may be updated from time to time, including applicable quality
guidelines promulgated under the ICH.

“Good Pharmacovigilance Practices” or “GVP” means, in addition to the provisions
under the Pharmacovigilance Agreement, all applicable good pharmacovigilance
practices promulgated and published by the FDA, EMA or any other applicable
Regulatory Authority including, as applicable, major pharmacovigilance process
and product and/or population specific considerations as defined in (a) European
Commission Regulation code relating to medicinal products for human use,
Directives 2010/84/EU and 2012/26/EU, as well as by the Commission Implementing
Regulation (EU) No 520/2012 on the Performance of Pharmacovigilance Activities
provided for in Regulation (EC) No 726/2004 and Directive 2001/83/EC, Title IX
and Article 108a(a) and principles detailed in the ICH guidelines for
pharmacovigilance as well as (b) principles detailed in the United States 21 CFR
and Guidance for Industry Good Pharmacovigilance Practices and
Pharmacoepidemiological Assessment.

“Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

“ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

“ICH Guidelines” means the guidelines of the ICH.

“IND” means an Investigational New Drug Application (as such term is defined in
the FD&C Act and the regulations promulgated thereunder), Clinical Trial
Authorisation (as such term is defined in the Directive 2001/20/EC, as amended)
clinical trial exemption, or similar application or submission for approval to
conduct human clinical investigations that is filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.

“Indemnified Party” has the meaning set forth in Section 11.3.1.

‑4‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

“Indemnifying Party” has the meaning set forth in Section 11.3.1.

“Indirect Tax” means VAT, sales taxes, consumption taxes and other similar taxes
required by Law to be disclosed on the invoice.

“Individual Program Option” has the meaning set forth in Section 6.1.

“Information” means all technical, scientific and other know-how and
information, inventions, discoveries, trade secrets, knowledge, technology,
means, methods, processes, formulations, practices, formulae, instructions,
skills, techniques, procedures, experiences, expressed ideas, technical
assistance, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results, materials (including biological,
chemical, pharmacological, toxicological, pharmaceutical, physical, and
analytical), pre-clinical, clinical, safety, manufacturing and quality control
data and information (including study designs and protocols), and assays and
biological methodology, in each case, whether or not confidential, proprietary
or patentable, and in written, electronic, or any other form now known or
hereafter developed.

“Invention” means any new invention or discovery that is first conceived or made
during the Term and as a result of or in connection with the activities
performed pursuant to this Agreement.

“Joint Intellectual Property Rights” has the meaning set forth in Section 9.1.3.

“Joint Patents” has the meaning set forth in Section 9.1.3.

“Joint Steering Committee” or “JSC” has the meaning set forth in Section 3.1.

“Knowledge” means, with respect to a Party, the actual knowledge of the
directors, senior managers, and key employees of such Party.

“Laws” means all laws, statutes, rules, regulations, ordinances, and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision.

“License Option Exercise Notice” has the meaning set forth in Section 6.2.

“Losses” means any and all damages (including, but not limited to, all loss of
profits, diminution in value, and incidental, indirect, consequential, special,
reliance, exemplary, punitive, statutory, and treble damages), awards,
deficiencies, settlement amounts, defaults, assessments, fines, dues, penalties,
costs, fees, liabilities, obligations, taxes, liens, losses, and expenses
(including, but not limited to, court costs, interest, and reasonable fees of
attorneys, accountants, and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
contesting any Third Party Claim or complying with any judgments, orders,
decrees, stipulations, and injunctions that arise from or relate to a Third
Party Claim.

“[***]” has the meaning set forth in the [***] Collaboration definition.

‑5‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

“[***] Collaboration” means [***], as such agreement may be amended from time to
time.

“MedImmune” has the meaning set forth in the preamble hereto.

“MedImmune Arising Inventions and Information” means all Inventions and
Information which are conceived, discovered, or otherwise made by or on behalf
of the Parties (or their Affiliates or sublicensees), whether solely or jointly,
in the course of performing activities pursuant this Agreement, including the
conduct of Clinical Trials pursuant to the Research Plan, which are [***] and
are neither (i) [***] nor (ii) [***]. MedImmune Arising Inventions and
Information shall further include all Inventions and Information which are
conceived, discovered, or otherwise made by or on behalf of the Parties (or
their Affiliates or sublicensees), whether solely or jointly, in the course of
performing activities pursuant to this Agreement and that are [***] but are
neither (A) [***] nor (B) [***].

“MedImmune Excluded [***] Know-How” means all Information Controlled by
MedImmune or its Affiliates as of the Effective Date of this Agreement or from
time to time during the Term that [***].

“MedImmune Know-How” means all Information Controlled by MedImmune or its
Affiliates as of the Effective Date of this Agreement or from time to time
during the Term that is necessary or reasonably useful for the performance of
the research activities in accordance with the Research Plan, except that
MedImmune Know-How excludes MedImmune Excluded [***] Know-How.

“MedImmune Patents” means all Patents except for the Joint Patents that (i) are
Controlled by MedImmune or its Affiliates as of the Effective Date of this
Agreement or from time to time during the Term (including without limitations
Patents which claim or cover the MedImmune Arising Inventions and Information),
and (ii) claim or cover inventions, the practice of which are otherwise
necessary or reasonably useful for the performance of the research activities in
accordance with the Research Plan.

“MedImmune Study Products” means those therapeutic products owned or Controlled
by MedImmune and that are the subject of the research activities (including
[***]) to be conducted under the Research Plan and that are not Microbiome
Oncology Products.

“Microbiome Oncology Collaboration Option” has the meaning set forth in Section
6.1.

“Microbiome Oncology Product” means any product for which the active ingredient
is a  Microbiome Product which is specifically designed by Seres during the Term
for use in the Field.  

“Microbiome Product” means a product consisting of a [***], and in any
formulation or composition.

“Microbiome Technology” means all Information and/or Inventions, whether or not
patented or patentable, comprising or relating to (a) the composition of matter,
formulation or method of use or manufacture, of a Microbiome Product, (b) [***],
(c) [***], and/or (d) the prevention or treatment of diseases and conditions
through use of a Microbiome Product.  Microbiome Technology includes without
limitation [***].

‑6‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

“[***]” has the meaning set forth in the [***] Collaboration definition.

“[***] Collaboration” means the [***], as such agreement may be amended from
time to time.

“Non-Enforcing Party” has the meaning set forth in Section 9.3.3.

“Non-Product Option” has the meaning set forth in Section 6.1.

“Notice of Dispute” has the meaning set forth in Section 13.1.

“Options” has the meaning set forth in Section 6.1.

“Option Period” has the meaning set forth in Section 6.2.

“Party” or “Parties” has the meaning set forth in the preamble hereto.

“Patents” means (a) all national, regional, and international patents and patent
applications, including provisional patent applications, (b) all patent
applications filed either from such patents, patent applications or provisional
applications or from an application claiming priority from either of these,
including divisionals, continuations, continuations-in-part, provisionals,
converted provisionals, and requests for continued examinations, (c) any and all
patents that have issued or in the future issue from the foregoing patent
applications ((a) and (b)), including utility models, innovation patents, petty
patents and design patents, and certificates of invention, (d) any and all
revalidations, reissues, re-examinations, and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patent applications ((a), (b), and (c)), and (e) all international equivalents
of the foregoing.

“[***]” has the meaning set forth in the [***] Collaboration definition.

“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
foundation, joint venture or other similar entity, organization or combination
thereof, including a government or political subdivision, department, or agency.

“[***]” means [***]. 

“Pricing Approval” means the governmental approval, agreement, determination or
decision establishing prices for a therapeutic product that can be charged in
regulatory jurisdictions where the applicable Regulatory Authorities or other
governmental authorities approve or determine the price of pharmaceutical
products.

“Prior CDA” has the meaning set forth in Section 14.10.

“Publication” has the meaning set forth in Section 10.5.

“Receiving Party” has the meaning set forth in Section 10.1

‑7‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

“Regulatory Approval” means, with respect to any therapeutic product in any
country or regulatory jurisdiction, any and all approvals from the applicable
Regulatory Authority sufficient for the import, distribution, marketing, use,
offering for sale, and sale of such product for use in the Field in such country
or jurisdiction in accordance with applicable Laws, but excluding any applicable
Pricing Approvals.

“Regulatory Authority” means any national or supranational Governmental
Authority (including, without limitation, the FDA and EMA) which has regulatory
responsibility and authority in one or more countries for review and approval of
Development and Commercialization of therapeutic products.

“Regulatory Filing” means any and all regulatory applications and/or related
documentation submitted on or before the date hereof, or any time during the
Term, to a Regulatory Authority with respect to a therapeutic product in
connection with the initiation or conduct of Clinical Trials, and/or to seek
Regulatory Approval for such product in the Field, including, without
limitation, any INDs, drug master files, manufacturing master files, BLAs, or
any supplements thereto.

“Relevant Third Party Assets and Intellectual Property Rights” has the meaning
set forth in Section 14.3.1.

“Research Plan” means the mutually agreed research plan setting forth all
research activities (including without limitation Clinical Trials) to be
performed by Seres and/or MedImmune.

“Research Plan Data” has the meaning set forth in Section 4.6.

“Resultant Entity” has the meaning set forth in Section 14.3.

“Senior Officers” has the meaning set forth in Section 13.1.

“Seres” has the meaning set forth in the preamble hereto.

“Seres Arising Inventions and Information” means all Inventions and Information
which are conceived, discovered, or otherwise made by or on behalf of the
Parties (or their Affiliates or sublicenses), whether solely or jointly, in the
course of performing activities pursuant to this Agreement, including the
conduct of Clinical Trials pursuant to the Research Plan, which are [***] but
not [***]. Seres Arising Inventions and Information shall further include all
Inventions and Information which are conceived, discovered, or otherwise made by
or on behalf of the Parties (or their Affiliates or sublicenses), whether solely
or jointly, in the course of performing activities pursuant to this Agreement
and (i) that are [***], or (ii) that are [***], but in each case that are not
[***].

“Seres Know-How” means all Information Controlled by Seres or its Affiliates as
of the Effective Date of this Agreement or from time to time during the Term
that is necessary or reasonably useful for the (i) performance of the research
activities in accordance with the Research Plan and/or (ii), solely for the
purposes of Article 6, further development and commercialization of Microbiome
Oncology Products, except that Seres Know-How excludes Seres Excluded [***]
Know-How.

‑8‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

“Seres Excluded [***] Know-How” means all Information Controlled by Seres or its
Affiliates as of the Effective Date of this Agreement or from time to time
during the Term that [***].

“Seres Patents” means all Patents except for the Joint Patents that (i) are
Controlled by Seres or its Affiliates as of the Effective Date of this Agreement
or from time to time during the Term (including without limitation Patents which
claim or cover the Seres Arising Information and Inventions), and (ii) claim or
cover inventions, the practice of which are otherwise necessary or reasonably
useful for the (y) performance of the research activities in accordance with the
Research Plan and/or (z), solely for the purposes of Article 6, further
development and commercialization of Microbiome Oncology Products.

“Seres R&D Costs” means (i) FTE Costs incurred by or on behalf of Seres or its
Affiliates in the performance of its activities in accordance with the Research
Plan, as applicable, and (ii) amounts paid by Seres [***] to Third Parties for
goods and services required in order for Seres to perform such activities, in
both case (i) and (ii) excluding (a) any FTE Costs incurred by or on behalf of
Seres or its Affiliates with respect to activities under the [***] Collaboration
and [***] Collaboration and (b) amounts paid by Seres [***] to Third Parties
with respect to activities under the [***] Collaboration and [***]
Collaboration, in both case (a) and (b).  

“Term” has the meaning set forth in Section 12.1.

“Territory” means the entire world.

“Third Party” means any entity other than MedImmune, Seres, and their respective
Affiliates.

“Third Party Claim” has the meaning set forth in Section 11.3.1.

“United States” or “U.S.”  means the United States of America, including its
territories and possessions.

ARTICLE 2
GRANT OF LICENSE AND RIGHTS; EXCLUSIVITY

2.1Licenses Granted.

2.1.1License to MedImmune.  Subject to the terms and conditions of this
Agreement, including without limitation Section 2.2 hereof, Seres hereby grants
to MedImmune, and MedImmune accepts, a non–exclusive, royalty-free license, with
the right to grant sublicenses as provided in 2.1.2, under the Seres Patents,
the Seres Know-How, and Seres Arising Inventions and Information, solely to
perform the activities assigned to MedImmune under the Research Plan.  

2.1.2Sublicensing by MedImmune.  MedImmune shall have the right to grant
sublicenses of the rights granted to it by Seres under Section 2.1.1 to its
Affiliates without Seres’ prior consent and to Third Parties performing
activities as independent contractors on behalf of MedImmune; provided, however,
that MedImmune shall ensure that the terms of any sublicense granted pursuant to
this Section 2.1.2 are consistent with the terms and conditions of this
Agreement.  MedImmune shall at all times remain responsible for, and shall be
liable under

‑9‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

this Agreement with respect to, any breach of this Agreement resulting directly
or indirectly from the performance by its Affiliates and Third Parties under any
such sublicense(s).

2.1.3License to Seres.  Subject to the terms and conditions of this Agreement,
MedImmune hereby grants to Seres, and Seres accepts, a non–exclusive,
royalty-free license, with the right to grant sublicenses as provided in 2.1.4,
under the MedImmune Patents, MedImmune Know-How, and MedImmune Arising
Inventions and Information, solely to perform the activities assigned to Seres
under the Research Plan.

2.1.4Sublicensing by Seres.  Seres shall have the right to grant sublicenses of
the rights granted to it by MedImmune under Section 2.1.3 to its Affiliates
without MedImmune’s prior consent and to Third Parties performing activities as
independent contractors on behalf of Seres; provided, however, that Seres shall
ensure that the terms of any sublicense granted pursuant to this Section 2.1.4
are consistent with the terms and conditions of this Agreement.  Seres shall at
all times remain responsible for, and shall be liable under this Agreement with
respect to, any breach of this Agreement resulting directly or indirectly from
the performance by its Affiliates and Third Parties under any such
sublicense(s).

2.2Exclusivity.  Seres hereby covenants that, during the Exclusivity Period,
Seres and its Affiliates shall not conduct research and/or development on
Microbiome Oncology Products in the Field in the Territory in collaboration with
or on behalf of any Third Party company (other than an independent contractor
performing services for Seres or its Affiliates) and shall not knowingly assist
any Third Party company to do so, without the prior approval of the
JSC.  Notwithstanding anything to the contrary in the foregoing, Seres, itself
or with or through any Affiliate or Third Party, directly or indirectly, shall
have the right to continue its activities under agreements existing as of the
Effective Date, including, without limitation, under the [***] Collaboration and
[***] Collaboration.

2.3No Implied Licenses.  No license or other right is or shall be created or
granted hereunder by implication, estoppel or otherwise.  All such licenses and
rights are or shall be granted only as expressly provided in this Agreement.

2.4Transfer of Know‑How.  From time to time after the Effective Date, as
reasonably necessary or useful to enable the conduct of the Research Plan, each
Party shall provide the other with copies of and/or reasonable access to all
existing material Seres Know-How and MedImmune Know-How, as applicable, that is
reasonably required by such other Party to perform the activities assigned to it
under the Research Plan, except to the extent that such Seres Know-How or
MedImmune Know-How, as applicable, has previously been provided to such other
Party.  Such Seres Know-How or MedImmune Know-How, as applicable, may be
provided and/or made accessible to the other Party in the form of copies of
written documents or other tangible form, and/or as electronic files in a
mutually acceptable format and medium, as agreed upon by the JSC.  During the
Term, each Party will provide the other Party with copies of or reasonable
access to any additional material Seres Know-How or MedImmune Know-How, as
applicable, obtained or generated by or on behalf of Seres or its Affiliates or
MedImmune or its Affiliates, as applicable, that is, in each case, required by,
and/or necessary or useful to, such other Party to perform the activities
assigned to it under the Research Plan. For clarity, in no event shall [***]
unless such [***] are not otherwise already accessible by MedImmune by way of
[***] but are necessary for MedImmune to perform its obligations under the
Research Plan or exercise its rights (or inform its decision as to whether to
exercise such

‑10‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

rights), in which case Seres shall provide MedImmune access to such [***] solely
for such limited purposes.  

ARTICLE 3
Governance of THE Collaboration

3.1Formation and Composition of the Joint Steering Committee.  Within [***]
([***]) days after the Effective Date, MedImmune and Seres shall establish a
“Joint Steering Committee” or “JSC” to serve as the overall governing body for
matters within the scope of this Agreement.  The JSC shall be comprised of an
equal number of representatives of each Party, which number shall initially be
three (3) representatives of each Party and the number of representatives may be
changed upon the mutual agreement of the Parties.  The JSC representatives shall
be senior-level employees of the appointing Party having appropriate expertise
and decision-making authority, and each Party shall designate one of its JSC
representatives to serve as co-chairpersons of the JSC.  Either Party may
replace any or all of its representatives on the JSC at any time upon written
notice to the other Party.  Any member of the JSC may designate a substitute to
attend and perform the functions of that member at any meeting of the JSC.

3.2Role of JSC.  The JSC shall be responsible for oversight, strategic planning,
and overall management and coordination of the activities to be undertaken by
the Parties with respect to the Research Plan.  This will include responsibility
for:   

3.2.1directing the research activities of the Parties performed pursuant to the
Research Plan;  

3.2.2directing the activities of the Parties relating to Clinical Trials to be
undertaken pursuant to the Research Plan (but excluding the [***] performed or
to be performed by Seres and its collaborators pursuant to the [***]
Collaboration or [***] Collaboration);

3.2.3review and update the Research Plan and budget therefor pursuant to Article
4;

3.2.4approve amendments to the Research Plan and budget therefor proposed by the
Parties pursuant to Article 4;

3.2.5review the results arising from the Research Plan;

3.2.6establish a strategy for Publications; and

3.2.7 oversee and coordinate the Parties’ efforts in preparation and submission
of Regulatory Filings.  

3.3Meetings of JSC.  The JSC will meet at least [***], or at such other
frequency, as agreed by the JSC from time to time.  The location of regularly
scheduled meetings shall alternate between the offices of the Parties unless
otherwise agreed by the JSC.  Meetings of the JSC may also be held
telephonically, by video conference or by any other media agreed to by the
JSC.  Members of the JSC shall have the right to participate in and vote at
meetings [***].  One Party shall be responsible for appointing an individual to
record the minutes of each JSC meeting, which minutes shall clearly document any
decisions made by the JSC at such meeting.  This responsibility shall alternate
between the Parties every twelve (12) months, with Seres being responsible for
the

‑11‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

initial twelve (12) months following the date hereof.  JSC meeting minutes shall
be circulated to the Parties within [***] ([***]) Business Days following the
meeting for review, comment, and ratification by the Parties.  Each Party shall
be responsible for expenses incurred by its employees and its members of the JSC
in attending or otherwise participating in JSC meetings, including travel and
related costs.  Any member of the JSC may invite additional representatives of
the Party such member represents (including representatives from Third Parties
subject to execution of a confidentiality agreement and invention assignment
agreement that effectuates the principles set forth in Article 10 and Section
9.1), and who have relevant expertise, to attend JSC meetings when appropriate
for the issues being addressed at the meeting with [***] ([***]) Business Days
prior notice to the other Party’s JSC representatives.

3.4JSC Decision-Making.  Decisions of the JSC shall be made by unanimous
vote.  Each of Seres and MedImmune shall be entitled to [***] on all matters
coming before the JSC or any subcommittee or subgroup thereof.  If the JSC does
not reach unanimous agreement on any matter, [***] shall have final
decision-making authority regarding such matter unless such decision would
[***].  

3.5Authority.  The JSC will have only the powers assigned expressly to it in
this Article 3 and elsewhere in this Agreement, and will not have any power to
amend, modify or waive compliance with this Agreement, the [***] Collaboration
or [***] Collaboration.  In furtherance thereof, each Party will retain the
rights, powers, and discretion granted to it under this Agreement and no such
rights, powers, or discretion will be delegated to or vested in the JSC unless
such delegation or vesting of rights is expressly provided for in this Agreement
or the Parties expressly so agree in writing.

3.6JSC Subcommittees.  The JSC may, in its discretion, establish subcommittees
or working subgroups from time to time to handle specific matters within the
scope of the JSC’s area of authority and responsibility. Such subcommittees or
subgroups shall have such authority and responsibility as determined by the JSC
from time to time, and decisions and recommendations of any such subcommittee or
subgroup shall be made in accordance with Section 3.4 and Section 3.5.

ARTICLE 4
RESEARCH

4.1General.  Subject to the terms and conditions of this Agreement, the Parties
will conduct a research program to investigate the role of the microbiome in
cancer and cancer treatments pursuant to the Research Plan.  

4.2Research Plan.  The initial Research Plan will include the elements attached
hereto as Exhibit A.  Promptly after the Effective Date, the Parties will agree
upon a complete Research Plan.  Thereafter, the JSC will review and update the
Research Plan on an annual basis or at such other times as it may
decide.  Either Party may propose amendments or modifications to the Research
Plan for consideration and approval by the JSC from time to time.  The Research
Plan shall set forth: (a) the research activities to be conducted by each Party
and (b) the estimated timelines for such research activities, and (c) a budget
(including the estimated FTE Costs to be incurred by Seres in performing its
obligations thereunder). If the terms of the Research Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

‑12‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

4.3Conduct of Research.  Each Party shall use commercially reasonable efforts to
perform all research activities under this Agreement in compliance with all
applicable Laws (including GMP, GLP, GVP and GCP).

Research Records and Reports

.  Each Party shall maintain complete, current, and accurate records of all
research activities conducted by it hereunder, and all data and other
information resulting from such activities.  Such records shall fully and
properly reflect all work done and results achieved in the performance of the
research activities in good scientific manner appropriate for regulatory and
patent purposes.  Each Party shall keep the other Party reasonably informed as
to its progress in the conduct of the research activities through meetings of
the JSC or as otherwise agreed by the Parties in writing.  Upon written request
from the JSC, each Party shall submit to the JSC a written summary (in slide
format unless otherwise agreed by the Parties) of its research activities since
its prior report.

Research Costs

.  

4.5.1MedImmune shall be responsible for all costs and expenses incurred by or on
behalf of MedImmune in the performance of its activities under the Research
Plan.

4.5.2MedImmune will reimburse Seres for Seres R&D Costs incurred by or on behalf
of Seres in the performance of its activities under the Research Plan.  Promptly
following the end of each Calendar Quarter during which Seres is responsible for
activities under the Research Plan, but in no event later than [***] ([***])
days following the end of such Calendar Quarter, Seres will provide to MedImmune
a detailed expense report with respect to the Seres R&D Costs incurred by or on
behalf of Seres during such Calendar Quarter (including, [***]) together with an
invoice for the same, provided that no more than [***] per Calendar Year, Seres
may provide to MedImmune such detailed expense report  for expedited payment of
any one or more Seres R&D Costs that were incurred by Seres during the first
[***] ([***])  months of any Calendar Quarter within such Calendar Year and that
individually exceed $[***] (including [***]).  MedImmune will reimburse Seres in
U.S. dollars all undisputed amounts within such expense reports under this
Section 4.5 within [***] ([***]) days following receipt of the invoice therefor.

4.5.3Audit.  MedImmune shall have the right to examine and audit Seres’ relevant
books and records pursuant to Section 4.4 to verify the Seres R&D Costs to be
reimbursed pursuant to Section 4.5.2 reported hereunder.  Any such audit shall
be on at least [***] ([***]) days’ prior written notice.  MedImmune’s rights to
perform an audit under this Section 4.5.3 shall be limited to not more than
[***] ([***]) such audit in any Calendar Year and shall be limited to the
pertinent books and records for any Calendar Year ending not more than [***]
([***]) months before the date of the request.  The audit shall be performed at
MedImmune’s sole expense by an independent certified public accounting firm of
internationally recognized standing that is selected by MedImmune and reasonably
acceptable to Seres.  The accounting firm may be required to enter into a
reasonable and customary confidentiality agreement with Seres to protect the
confidentiality of its books and records.  Seres shall make the relevant books
and records reasonably available during normal business hours for examination by
the accounting firm.  Except as may otherwise be agreed, the accounting firm
shall be provided access to such books and records Seres’ and/or its Affiliates’
facilities where such books and records are normally kept.  Upon completion of
the audit, the accounting firm shall provide both Parties a written report
disclosing whether or not the relevant

‑13‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

reports of the Seres R&D Costs are correct, and the specific details concerning
any discrepancies.  The accounting firm shall not provide MedImmune with any
additional information or access to Seres’ confidential information.  If any
audit pursuant to this Section 4.5.3 reveals a discrepancy in the Seres R&D
Costs and, on the basis thereof, an additional net amount is owed to Seres based
on the provisions of this Section 4.5, such additional amount shall be paid to
Seres within [***] ([***]) Business Days of the date that the Parties receive
such accountant’s written report.  In the event that the total amount of any
underpayments by MedImmune to Seres for the audited period exceeds [***] percent
([***]%) of the aggregate total amount that was properly due and payable by
MedImmune pursuant to this Section 4.5.3 for the audited period, then MedImmune
shall also reimburse Seres for the documented, reasonable out of pocket expenses
incurred in conducting the audit. If any audit pursuant to this Section 4.5.3
reveals a discrepancy in the Seres R&D Costs and, on the basis thereof, it is
found that MedImmune has been incorrectly charged an additional net amount by
Seres, such additional amount shall be repaid to MedImmune within [***] ([***])
Business Days of the date that the Parties receive such accountant’s written
report. In the event that the total amount of any overpayments by MedImmune to
Seres for the audited period exceeds [***] percent ([***]%) of the aggregate
total amount that was properly due and payable by MedImmune pursuant to this
Section 4.5.3 for the audited period, Seres shall also reimburse MedImmune for
the documented, reasonable out of pocket expenses incurred in conducting the
audit and such audit shall not count towards the [***] ([***]) permitted audit
for such Calendar Year.

4.6Regulatory Matters.  MedImmune shall have the sole right and responsibility
for making Regulatory Filings for the MedImmune Study Products (including for
the use of MedImmune Study Products in combination with the Microbiome Oncology
Products as provided for under the Research Plan) and shall have the right to
control interactions with Regulatory Authorities with respect to Research Plan
activities.  Seres will provide reasonable support for such Regulatory Filings
and interactions with Regulatory Authorities as related to Microbiome Oncology
Products that are used for Research Plan activities in combination with the
MedImmune Study Products.  Seres will have the right to attend all [***]
meetings and conferences with Regulatory Authorities in which Microbiome
Oncology Products will be discussed.  Seres grants MedImmune a right to
reference the drug master files (“DMFs”) for the Microbiome Oncology Products
solely as and to the extent needed for MedImmune to make Regulatory Filings for
the MedImmune Study Products [***]. In the event that MedImmune deems it
necessary to make Regulatory Filings in territories that do not support the
referencing of DMFs, then Seres and MedImmune shall discuss such filings in good
faith and agree an alternative arrangement, which may include [***].
Additionally, notwithstanding any other provision of this Agreement (including
Article 10 hereunder), with respect to all data, results, analyses, and
information which result from activities conducted under the Research Plan
(“Research Plan Data”), (i) Seres may use the Research Plan Data in connection
with filing, obtaining, and maintaining Regulatory Approvals for Microbiome
Products (and for clarity subject to Section 2.2) and (ii) MedImmune may use the
Research Plan Data in connection with filing, obtaining, and maintaining
Regulatory Approvals for MedImmune Study Products.

4.7Subcontracting.  Either Party may perform any specific activities for which
it is responsible in connection with the research activities allocated to it
under the Research Plan through subcontracting to an Affiliate or a Third Party
contractor (including a contract service organization or contract research
organization).  The subcontracting Party shall: (i) ensure that any Third Party
subcontractor to whom a Party discloses Confidential Information of the other
Party

‑14‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

is bound by an appropriate written agreement obligating such Third Party to
obligations of confidentiality and restrictions on use of the other Party’s
Confidential Information that are no less restrictive than the obligations in
this Agreement; (ii) ensure that such Affiliate or Third Party is bound in
writing to assign or license (with the right to grant sublicenses) to such Party
any inventions (and Patents and other intellectual property rights covering such
inventions) made by such Third Party or its employees or agents in performing
such services for such Party so as to enable such Party to comply with the terms
of this Agreement; and (iii) at all times be responsible for and liable under
this Agreement with respect to the performance or non-performance of such
subcontractor.  

ARTICLE 5
COMPLIANCE; OTHER REGULATORY MATTERS

5.1Compliance.  During the Term, each Party shall maintain in full force and
effect all necessary licenses, permits, and other authorizations required by
applicable Law to carry out its obligations under this Agreement.  In addition,
each Party shall be responsible for ensuring that all activities for which it is
responsible under this Agreement are performed in accordance with all applicable
Laws.

5.2Debarred Persons.  Without limiting Section 5.1, in the course of activities
performed under this Agreement, neither Party shall use any employee, consultant
or contractor:

5.2.1who has been debarred under 21 U.S.C. § 335(a)-(b) or pursuant to the
analogous applicable Laws of any Regulatory Authority;

5.2.2who, to such Party’s Knowledge, has been charged with, or convicted of, any
felony or misdemeanor within the ambit of 42 U.S.C. §§ 1320a-7(a),
1320a-7(b)(l)-(3), or otherwise pursuant to the analogous applicable Laws of any
Regulatory Authority, or is proposed for exclusion, or the subject of exclusion
or debarment proceedings by a Regulatory Authority, during the employee’s or
consultant’s employment or contract term with such Party; and

5.2.3who is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any U.S. or non-U.S. healthcare programs (or who
has been convicted of a criminal offense that falls within the scope of 42
U.S.C. §1320a-7 but has not yet been excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred by a Regulatory
Authority from participation, or otherwise ineligible to participate, in any
procurement or non-procurement programs.

Each Party shall notify the other Party promptly, but in no event later than
[***] ([***]) Business Days, upon becoming aware that any of its employees or
consultants has been excluded, debarred, suspended or is otherwise ineligible,
or is the subject of exclusion, debarment or suspension proceedings by any
Regulatory Authority.

5.3Notifications Regarding Regulatory Matters.  Each Party shall promptly (but
in any event within [***] ([***]) Business Days) notify the other Party in
writing upon the occurrence of any of the following:  

5.3.1receiving any communication from Regulatory Authorities with

‑15‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

respect to any CMC, safety or efficacy issue with respect to Microbiome Oncology
Products or MedImmune Study Products in connection with the conduct of Research
Plan activities.

5.3.2In addition, if either Party determines that it is required to communicate
with any Regulatory Authority regarding Microbiome Oncology Products or
MedImmune Study Products in connection with the conduct of Research Plan
activities, then it shall (x) so advise the other Party promptly, but in any
event in less than [***] ([***]) Business Days, and (y) except to the extent
prohibited by applicable Laws provide the other Party in advance with a copy of
any proposed written communication with such Regulatory Authority.  For purposes
of clarity it is acknowledged that nothing herein shall be construed as limiting
a Party’s right to communicate with any Regulatory Authority or take such other
immediate action related to Microbiome Oncology Products or MedImmune Study
Products in connection with the conduct of Research Plan activities as is it
reasonably deems necessary in order to comply with applicable Law; provided that
notification to the other Party is provided as soon as practicable thereafter.

5.4Safety Issues.  The Parties will enter into a pharmacovigilance agreement
(“Pharmacovigilance Agreement”), at a mutually agreed date, at least [***]
([***]) days prior to [***].  The Pharmacovigilance Agreement will govern the
procedure for the mutual exchange of safety information within appropriate
timeframes and in an appropriate format to enable the Parties to comply with any
local and international regulatory reporting obligations and to facilitate
appropriate safety reviews.

5.5Each Party shall use any such information provided by the other Party
pursuant to Section 5.4 solely to conduct the activities under the Research Plan
and evaluate the safety of the MedImmune Study Products and Microbiome Oncology
Products, and to comply with safety reporting requirements in accordance with
applicable Laws.  The Parties agree that such information provided to one
another pursuant to Section 5.4 may be disclosed, to the extent required to be
disclosed pursuant to the Pharmacovigilance Agreement. Such information may also
be disclosed by a Party, to the extent required, to a Third Party in the event
that such Party enters into a licensing, partnership, collaboration or
acquisition agreement with such Third Party that involves MedImmune Study
Products (as to a transaction to which MedImmune is a party) or Microbiome
Oncology Products (as to a transaction to which Seres is a party), provided that
the Third Party recipient of such information shall be bound by an obligation of
confidentiality consistent with the obligations contained herein.

5.6The Party that is the sponsor of a Clinical Trial conducted pursuant to the
Research Plan shall be responsible for all safety reporting requirements to the
appropriate Regulatory Authority and the investigators of such Clinical Trials.

5.7 The Party that is the sponsor of a Clinical Trial conducted pursuant to the
Research Plan shall comply with all safety reporting requirements required under
applicable Laws, including GVP, as well as insuring all appropriate consents
have been obtained, and compliance with applicable Laws concerning privacy.  

5.8MedImmune shall report to Seres on any safety information related to its
MedImmune Study Products and Seres shall report to MedImmune on any safety
information related to its Microbiome Oncology Products in each case that [***],
in each case where a Party

‑16‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

reasonably needs to know such safety information [***] in the conduct of the
Clinical Trials conducted pursuant to the Research Plan.  

5.9 In the event either Party has a material concern about a safety issue
related to Microbiome Oncology Products in the Territory, such Party will
present such safety issue to the JSC and the Parties will take the steps
reasonable and necessary to review, address and resolve such safety concerns.

5.10[***] will have the final decision rights regarding safety governance
pertaining to the reference safety information of [***], should the Parties
disagree, including [***].

ARTICLE 6
OPTION

6.1Options.  Subject to the terms and conditions in this Agreement, Seres hereby
grants to MedImmune an exclusive option to obtain either (i) a worldwide,
sublicensable (through multiple tiers) exclusive license under the Seres
Patents, Seres Know-How and Seres Excluded [***] Know How) to make, use, sell,
offer to sell, or import any and all Microbiome Oncology Products in the Field
in the Territory (the “Microbiome Oncology Collaboration Option”), or (ii) a
worldwide, sublicensable (through multiple tiers) exclusive license under the
Seres Patents, Seres Know-How and Seres Excluded [***] Know How to make, use,
sell, offer to sell, or import one (1) or more specific Microbiome Oncology
Products in the Field in the Territory (the “Individual Program Option”) and/or
(iii) subject to Section 14.3.1(c), a worldwide, sublicensable (through multiple
tiers) non-exclusive or exclusive (at MedImmune’s sole discretion [***]) license
under one or more items of (A) [***], (B) [***] and/or (C) [***] to make, use,
sell, offer to sell, or import the MedImmune Study Products in the Territory
(“Non-Product Option”) (the Microbiome Oncology Collaboration Option, Individual
Program Option and Non-Product Option, together, the “Options”).

6.2Option Exercise Period. At any time prior to ninety (90) days after the end
of the Exclusivity Period (the “Option Period”), MedImmune shall have the
one-time right to exercise the Microbiome Oncology Collaboration Option or the
Individual Program Option and the additional right to exercise the Non-Product
Option (whether alone or in conjunction with the exercise of the Microbiome
Oncology Collaboration Option or the Individual Program Option) by delivering to
Seres a license option exercise notice(s) (a “License Option Exercise Notice”).

6.3Option Negotiation.  

6.3.1Upon delivery by MedImmune of a License Option Exercise Notice pursuant to
Section 6.2, the Parties shall, in good faith, negotiate exclusively for a
period of six (6) months (or such longer period as the Parties may agree in
writing) (the “Exclusive Option Negotiation Period”) to put in place a
definitive agreement providing for the rights to be granted as described above
in Section 6.1, the rights to be granted as further described in this Section
6.3.1, financial terms, and any other matters that would customarily be included
in a definitive licensing and collaboration agreement, including without
limitation, [***].  Any such definitive agreement shall include:  

(i)with respect to a definitive agreement executed pursuant to the Microbiome
Oncology Collaboration Option, (a) [***]; (b) any additional research or
development

‑17‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

activities in the Field on which the Parties may elect to collaborate and the
financial terms associated therewith; (c) [***], upon MedImmune’s request and
(d) terms necessary to protect Seres’ interests in the Seres Excluded [***] Know
How such as, by way of example only, [***]; or

(ii)with respect to a definitive agreement executed pursuant to the Individual
Program Option, (a) a provision that each Party, itself or with or through any
Affiliate or Third Party, [***], including [***]; (b) [***], upon MedImmune’s
request and (c) terms necessary to protect Seres’ interests in the Seres
Excluded [***] Know How such as, by way of example only, [***]; and/or

(iii) with respect to a definitive agreement executed pursuant to the
Non-Product Option, [***].

6.3.2If during the Exclusive Option Negotiation Period the Parties are unable to
execute a definitive agreement consistent with Section 6.3.1, then Seres shall
be free to license and/or further develop or otherwise exploit the Seres
Patents, Seres Know-How, and Joint Intellectual Property Rights without further
obligation to MedImmune, except that during a period of one (1) year following
the expiration of the Exclusive Option Negotiation Period:

(i)Seres shall not [***]  rights to a Third Party with respect to the [***] (a
“Grant”) upon [***] terms [***] than the last such terms offered to MedImmune,
without first offering such [***] terms to MedImmune; and

(ii)[***].

 

6.4Termination of Options.  If upon the expiration of the Option Period
MedImmune has not delivered a License Option Exercise Notice pursuant to Section
6.2, Seres shall be free to license and/or further develop or otherwise exploit
the Seres Patents and Seres Know-How and Joint Intellectual Property Rights
without further obligation to MedImmune.

ARTICLE 7
FINANCIAL TERMS

7.1Payment.  Subject to the terms and conditions of this Agreement and receipt
of an invoice from Seres, MedImmune shall pay to Seres twenty million dollars
($20,000,000), payable in three (3) non-cancellable (subject to Section 12.3.3)
installments as follows:  

Payment Date

Payment

Within thirty (30) Business Days of the Effective Date

$6,666,666.67 (six million six hundred and sixty-six thousand dollars and
sixty-seven cents)

January 2, 2020

$6,666,666.67 (six million six hundred and sixty-six thousand dollars and
sixty-seven cents)

‑18‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

January 4, 2021

$6,666,666.66 (six million six hundred and sixty-six thousand dollars and
sixty-six cents)

 

7.2Payment Terms.  For clarity, any and all dollar amounts referred to in this
Agreement shall mean U.S. dollars.  Except as otherwise specifically provided in
this Agreement, any and all payments due from one Party to the other pursuant to
this Agreement shall be made in U.S. dollars by wire transfer of immediately
available funds to such account or accounts and in accordance with such
instructions as are provided by the payee Party from time to time.

7.3Interest on Late Payments.  Any amount required to be paid by a Party under
this Agreement which is not paid on the date due shall bear interest at an
annual rate equal to [***] ([***]) percentage points above the U.S. prime
interest rate, as reported by The Wall Street Journal (New York edition) for the
first Business Day of such month.  Such interest shall be accrued daily.

7.4Taxes and Withholding.  The amounts payable under this Agreement shall not be
reduced on account of any taxes [***].  If any applicable Law requires the
deduction or withholding of any taxes from any payment to Seres under this
Agreement (i) MedImmune shall give advance notice to Seres [***], (ii) MedImmune
shall [***], and (iii) MedImmune shall [***]. The Parties agree to cooperate
with each other in a commercially reasonable manner in obtaining all legally
available exemptions from or reductions of any such taxes and in timely
providing each other with any applicable documents necessary to obtain any such
exemptions or reductions.  Any such amounts deducted by MedImmune in respect of
such withholding or similar tax [***].  Notwithstanding the foregoing, if (a)
[***], (b) [***], and (c) [***].  Solely for purposes of this Section 7.4,
[***].  Notwithstanding anything to the contrary in this Section 7.4, the
Parties acknowledge and agree that MedImmune [***].  For the avoidance of doubt,
except as otherwise provided herein, (i) [***]; and (ii) [***].

7.5Indirect Taxes.  All payments under this Agreement are stated exclusive of
Indirect Taxes.  If any Indirect Taxes are chargeable in respect of any payments
due to Seres under this Agreement, MedImmune shall pay such Indirect Taxes at
the applicable rate in respect of any such payments following the receipt, where
applicable, of an Indirect Taxes invoice issued in the appropriate form by Seres
in respect of those payments.

ARTICLE 8
REPRESENTATIONS AND WARRANTIES

8.1Mutual Representations and Warranties.  Seres and MedImmune each represents
and warrants to the other, as of the Effective Date, as follows:

8.1.1Organization.  It is duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver, and perform
this Agreement.

8.1.2Authorization.  The execution and delivery of this Agreement and the
performance by it of its obligations contemplated hereby have been duly
authorized by all necessary corporate action, and do not violate (i) such
Party’s charter documents, bylaws, or

‑19‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

other organizational documents, (ii) in any material respect, any agreement,
instrument, or contractual obligation to which such Party is bound, (iii) any
requirement of any applicable Law, or (iv) any order, writ, judgment,
injunction, decree, determination, or award of any court or governmental agency
presently in effect applicable to such Party.

8.1.3Binding Agreement.  This Agreement is a legal, valid, and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions, subject to the effects of bankruptcy, insolvency, or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance, and general
principles of equity (whether enforceability is considered a proceeding at law
or equity).

8.1.4Consents and Approvals.  No consent, approval, waiver, order or
authorization of, or registration, declaration or filing with, any Third Party
or any Governmental Authority is required in connection with the execution,
delivery, and performance of this Agreement by such Party or the performance by
such Party of its obligations contemplated hereby or thereby.

8.1.5No Conflict.  The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of applicable Law; (ii) do not and will not conflict
with or violate the certificate of incorporation, by-laws or other
organizational documents of such Party; and (iii) do not and will not conflict
with, violate, breach or constitute a default under any contractual obligations
of such Party or any of its Affiliates.

8.1.6No Consents.  No authorization, consent, approval of a Third Party, nor any
license, permit, exemption of or filing or registration with or notification to
any court or Governmental Authority is or will be necessary (i) for the valid
execution, delivery or performance of this Agreement by such Party; or (ii) for
the consummation by such Party of the transactions contemplated hereby.

8.2Representations and Warranties of Seres. Seres represents and warrants to
MedImmune as follows as of the Effective Date:

8.2.1the Seres Patents, insofar as they have been granted, have been maintained,
and, to Seres’ knowledge are not invalid or unenforceable, in whole or in part;

8.2.2there are no claims, judgments or settlements against or owed by Seres and,
to the knowledge of Seres, no pending or threatened claims or litigation,
relating to any Seres Patents, Seres Know-How, or Microbiome Oncology Product;

8.2.3neither it nor its applicable Affiliates have previously assigned,
transferred, conveyed or otherwise encumbered its right, title and interest in
Seres Patents or Seres Know-How in a manner that would prevent it and its
Affiliates from fulfilling any of their respective obligations hereunder, or
otherwise conflict with the rights of MedImmune. hereunder;

‑20‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

8.2.4neither Seres nor any of its Affiliates are subject to any payment
obligations to Third Parties as a result of the execution of this Agreement;

8.2.5Seres (and its Affiliates) is not aware of any material adverse information
with respect to the safety or efficacy of any Microbiome Product that has not
been disclosed to MedImmune as of the Effective Date;

8.3Covenants of Seres. At all times during the Term, Seres shall comply with the
following:

8.3.1 neither Seres nor its Affiliates shall enter into any agreement, whether
written or oral, with respect to, or otherwise assign, transfer, license, or
convey its right, title or interest in or to, the Seres Patents, Seres Know-How,
Seres Arising Inventions and Information or Microbiome Oncology Products
(including by granting any covenant not to sue with respect thereto) that is in
conflict with the rights granted to MedImmune under this Agreement; and

8.3.1Seres (and its Affiliates) (a) shall not breach and shall maintain in full
force and effect each of the [***] Collaboration and [***] Collaboration, and
keep MedImmune fully informed of any material development pertaining thereto,
(b) shall faithfully and timely perform and discharge its obligations under each
of the [***] Collaboration and [***] Collaboration (c) to the extent within
Seres’ (or its Affiliate’s) reasonable control, not take any action or allow any
event to occur that would [***] without the written consent of MedImmune, and
(d) shall not exercise any right itself (or through its Affiliate) to terminate,
or enter into any amendment or modification of, or waive any material right
under the [***] Collaboration (including [***]) or [***] Collaboration
(including [***]) without the prior written consent of MedImmune.

 

ARTICLE 9
INTELLECTUAL PROPERTY

9.1Ownership of Inventions and Intellectual Property.

9.1.1Seres Inventions. As between the Parties, Seres shall solely own all Seres
Arising Inventions and Information, and all Patents and other intellectual
property rights therein. MedImmune hereby assigns to Seres all of its right,
title, and interest in, to, and under the Seres Arising Inventions and
Information, and all Patents and other intellectual property rights therein.

9.1.2MedImmune Inventions.  As between the Parties, MedImmune shall solely own
all MedImmune Arising Inventions and Information, and all Patents and other
intellectual property rights therein. Seres hereby assigns to MedImmune all of
its right, title, and interest in, to, and under the MedImmune Arising
Inventions and Information, and all Patents and other intellectual property
rights therein.

9.1.3Joint Inventions.  Except for the Seres Arising Inventions and Information
and the MedImmune Arising Inventions and Information, as between the Parties,

‑21‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

each Party shall each own an equal, undivided interest in all Inventions and
Information that are conceived, discovered, or otherwise made by or on behalf of
such Parties (or their Affiliates or sublicensees), whether solely or jointly,
in the course of performing activities contemplated in this Agreement, whether
or not patented or patentable, and any and all Patents (“Joint Patents”) and
other intellectual property rights therein (the “Joint Intellectual Property
Rights”).  Jointly owned Inventions and Information include without limitation
Inventions and Information that [***].   Each Party shall promptly disclose to
the other Party in writing, and shall cause its Affiliates and sublicensees to
so disclose, the discovery, making, conception, or reduction to practice of any
such Inventions and Information.  Subject to the licenses and covenants granted
under Article 2, each Party may, and may permit, through sublicenses or
otherwise, others to, freely use, practice, and otherwise exploit the Joint
Intellectual Property Rights without a duty of seeking consent or accounting to
the other Party.

9.1.4United States Law. The determination of whether Information and Inventions
are conceived, discovered or otherwise made by a Party, shall, for purposes of
this Agreement, be made in accordance with applicable Law in the United
States.  

9.1.5Assignment Obligation. Each Party shall cause all Persons who perform
activities for such Party under this Agreement to assign their rights in any
Inventions resulting therefrom to such Party.  

9.2Maintenance and Prosecution of Patents in the Territory.

9.2.1Prosecution of Seres Patents.  Seres shall (i) using outside legal counsel
of its choice, have the sole right, but not the obligation, to file, prosecute
(including any opposition or post-grant proceedings at the patent offices, inter
partes proceedings or supplementary protection certificates or the like, in each
case in respect of the Seres Patents), and maintain the Seres Patents in the
Territory.  

9.2.2Prosecution of MedImmune Patents.  MedImmune shall (i) using legal counsel
of its choice, have the sole right, but not the obligation, to file, prosecute
(including any opposition or post-grant proceedings at the patent offices, inter
partes proceedings or supplementary protection certificates or the like, in each
case in respect of the MedImmune Patents), and maintain the MedImmune Patents in
the Territory.

9.2.3Prosecution of Joint Patents.  

(i)[***] shall, using legal counsel of its choice that is reasonably acceptable
to [***], have the first right, but not the obligation, to obtain, prosecute
(including any oppositions, post-grant reviews, inter partes proceedings or
supplementary protection certificates, in each case in respect of Joint
Patents), and maintaining a Joint Patent throughout the world.  If [***]
declines, or otherwise fails, to initiate any such requested action with respect
to a Joint Patent within [***] ([***]) days after notice of the applicable
Invention or Information (or, if after initiating any requested action, [***] at
any time thereafter fails to [***]), in each case [***] shall have the right to
take such action with respect to such Joint Patent.  The Parties shall, and
shall cause their respective Affiliates, as applicable, to assist and cooperate
with one another in, and share equally the cost and expense of, filing,
prosecuting and maintaining the Joint Patents.  Notwithstanding the above,
either Party may decline to pay its share of the costs and expenses for filing,

‑22‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

prosecuting and maintaining any Joint Patent in a particular country or
particular countries, in which case the declining Party shall assign, and shall
cause its Affiliates to assign, to the other Party all of their rights, title,
and interest in and to any such Joint Patent in the relevant country or
countries whereupon such Joint Patent shall become a Patent owned solely by the
relevant Party assignee in such country or countries, as the case may be.

(ii)In connection with the activities set forth in this Section 9.2.3: (a) each
Party prosecuting rights under Section 9.2.3 shall consult with the other as to
the strategy and prosecution of applications for such Joint Patents and the
maintenance or extension of such Joint Patents; (b) each prosecuting Party shall
regularly provide the other Party with copies of all Joint Patent applications
filed hereunder for such Joint Patents and other material submissions and
correspondence with the patent offices in such jurisdictions for such Joint
Patents to allow reasonable time to allow for review and comment by the other
Party, and in any event at least [***] ([***]) days in advance of the due date
of any payment or other administrative action that is required to obtain or
maintain such Joint Patent ([***]); (c) such prosecuting Party shall provide the
other Party and its patent counsel with an opportunity to consult with the
filing Party and its patent counsel regarding the filing and contents of any
such application, amendment, submission, or response; and (d) such prosecuting
Party shall notify the other Party as early as reasonably practicable, and in
any event at least [***] ([***]) days in advance of all meetings and [***]
communications with any patent authorities concerning such Joint Patents ([***])
and shall permit the other Party to participate in such meetings, and the advice
and suggestions of the other Party and its patent counsel shall be taken into
consideration in good faith by such Party and its patent counsel in connection
with such filing.

9.3Enforcement of Patents.  In the event that either Party has cause to believe
that a Third Party may be infringing: (i) any of the Seres Patents or MedImmune
Patents, in each case, in the Field in the Territory, or (ii) any of the Joint
Patents worldwide, it shall promptly notify the other Party in writing,
identifying the alleged infringer and the alleged infringement complained of,
and furnishing the information upon which such determination is based.

9.3.1Seres Patents.  Seres, using counsel of its choice, shall have the sole
right, but not the obligation, to stop such infringement of the Seres Patents by
such Third Party in the Field and outside the Field worldwide.

9.3.2MedImmune Patents.  MedImmune, using counsel of its choice, shall have the
sole right, but not the obligation, to stop such infringement of the MedImmune
Patents by such Third Party in the Field and outside the Field worldwide.

9.3.3Joint Patents.  In consultation with [***], [***], using counsel reasonably
acceptable to [***], shall have the first right to stop such infringement of the
Joint Patents by such Third Party.  If [***] fails to take action within [***]
([***]) days following its receipt of a notice of such infringement, then [***]
shall have the right to take action to stop such infringement.  Upon reasonable
request by the Party enforcing a Joint Patent (the “Enforcing Party”), the other
Party (the “Non-Enforcing Party”) shall give the Enforcing Party all reasonable
information and assistance, including allowing the Enforcing Party access to the
Non-Enforcing Party’s files and documents and to the Non-Enforcing Party’s
personnel who may have possession of relevant information and, if necessary or
desirable for the Enforcing Party to prosecute any legal action, joining in the
legal action as a party using counsel

‑23‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

of its own choosing.  Any such assistance provided by a Non-Enforcing Party
shall be rendered at the Enforcing Party’s cost and expense and the Enforcing
Party shall reimburse the Non-Enforcing Party for its reasonable and documented
costs and expenses upon the Non-Enforcing Party’s request.  

9.3.4Settlement of an Enforcement Claim.  

(i)Seres shall have the right to control settlement of any claims that a Third
Party may be infringing any Seres Patent.

(ii)MedImmune shall have the right to control settlement of any claims that a
Third Party may be infringing any MedImmune Patent.

(iii)The Enforcing Party shall have the right to control settlement of any
claims that a Third Party may be infringing any Joint Patent; provided, however,
that if such settlement could reasonably be deemed to have a material adverse
effect on the Non-Enforcing Party, the Enforcing Party shall not enter into any
such settlement without the prior written consent of the Non-Enforcing Party.  

9.3.5Expenses and Recovery.  

(i)As between the Parties, Seres shall bear all costs and expenses (including
any costs or expenses incurred that exceed the amounts recovered by Seres
pursuing any action under this Section 9.3) and payments awarded against or
agreed to be paid by Seres with respect to enforcement claims related to the
Seres Patents.

(ii)As between the Parties, MedImmune shall bear all costs and expenses
(including any costs or expenses incurred that exceed the amounts recovered by
MedImmune pursuing any action under this Section 9.3) and payments awarded
against or agreed to be paid by MedImmune with respect to enforcement claims
related to the MedImmune Patents.

(iii)As between the Parties, the Enforcing Party shall bear all costs and
expenses (including any costs or expenses incurred that exceed the amounts
recovered by the Enforcing Party pursuing any action under this Section 9.3) and
payments awarded against or agreed to be paid by the Enforcing Party with
respect to enforcement claims related to the Joint Patents.  Any amounts
recovered by either Party pursuant to Section 9.3, whether by settlement or
judgment, shall be allocated in accordance with the following:  (a) such amounts
first shall be used to reimburse the Parties for their reasonable costs and
expenses in making such recovery and, if insufficient to cover the totality of
such costs and expenses, shall be allocated between the Parties in proportion to
their respective costs and expenses; and (b) such remainder shall be allocated
[***] percent ([***]%) to the Enforcing Party and [***] percent ([***]%) to the
other Party.

ARTICLE 10
CONFIDENTIAL INFORMATION; PUBLICATIONS

10.1  Nondisclosure.  Each Party agrees that during the Term and for a period of
[***] ([***]) years thereafter, a Party (the “Receiving Party”) receiving
Confidential Information of

‑24‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

the other Party (the “Disclosing Party”) (or that has received any such
Confidential Information from the other Party prior to the date hereof) shall
(i) maintain in confidence such Confidential Information using not less than the
efforts such Receiving Party uses to maintain in confidence its own proprietary
industrial information of similar kind and value, which shall be no less than a
reasonable degree of care, (ii) not disclose such Confidential Information to
any Third Party without the prior written consent of the Disclosing Party,
except for disclosures expressly permitted below, and (iii) not use such
Confidential Information for any purpose except those permitted by this
Agreement (it being understood that this clause (iii) shall not create or imply
any rights or licenses not expressly granted under Article 2 hereof).  Each
Party will promptly notify the other Party upon gaining Knowledge of any
material use or disclosure of Confidential Information of the other Party not
permitted pursuant to this Article 10.  The Parties agree that any “Confidential
Information” (within the meaning of the Prior CDA) disclosed by the Parties or
their Affiliates pursuant to the Prior CDA shall be Confidential Information
within the meaning of, and shall be subject to, this Article 10.  

10.1.1Exceptions.  The obligations in Section 10.1 shall not apply with respect
to any portion of the Confidential Information that the Receiving Party to the
extent that such information:

(i)is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;

(ii)was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party, and such prior knowledge can be properly
documented by the Receiving Party;

(iii)is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;

(iv)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party without the fault or cause of the Receiving Party; or

(v)is independently developed by employees or contractors of the Receiving Party
or any of its Affiliates without the aid, application or use of Confidential
Information of the Disclosing Party, and such independent development can be
properly documented by the Receiving Party.

10.2Authorized Disclosure.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:

(i)to any relevant patent office in preparing, filing, prosecuting, and
maintaining patents in accordance with the provisions of Article 9;

(ii)prosecuting or defending litigation or in establishing rights (whether
through declaratory actions or other legal proceedings) or enforcing obligations
under this

‑25‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

Agreement;

(iii)to Regulatory Authorities as and to the extent permitted by Section 4.6;

(iv)subject to Section 10.4, complying with applicable Laws and regulations
(including, without limitation, the rules and regulations of the Securities and
Exchange Commission or any national securities exchange) and with judicial
process, if in the reasonable opinion of the Receiving Party’s counsel, such
disclosure is necessary for such compliance;

(v)disclosure to its Affiliates, and to its (actual or potential) permitted
sublicensees, acquirers, or assignees under Sections 5.5 and 14.3 and
subcontractors (and their advisors) and to investment bankers, investors,
lenders, accountants, and legal advisors and each of the Parties’ respective
directors, employees, contractors, and agents, each of whom prior to disclosure
must be bound by written obligations of confidentiality and non‑use no less
restrictive than the obligations set forth in this Article 10; provided,
however, that the Receiving Party shall remain responsible for any failure by
any Person who receives Confidential Information pursuant to this
Section 10.2(v) to treat such Confidential Information as required under this
Article 10; and

(vi) to relevant academics or healthcare professionals who are deemed to be
“opinion leaders” in order to promote, or raise awareness of, any Microbiome
Oncology Product; provided, however, that the JSC has approved such disclosure
and provided further that, prior to such disclosure, the relevant opinion leader
is bound by written obligations of confidentiality and non-use no less
restrictive than the obligations set forth in this Article 10.

If and whenever any Confidential Information is disclosed in accordance with
this Section 10.2, such disclosure shall not cause any such information to cease
to be Confidential Information, except to the extent that such disclosure
results in a public disclosure of such information (otherwise than by breach of
this Agreement).  Where reasonably possible and subject to Section 10.4 and
other than pursuant to Section 10.2 (ii)-(iv), the Receiving Party shall:

(1) give the Disclosing Party reasonable advance notice of the Receiving Party’s
intent to make such disclosure pursuant to this Section 10.2, to the extent
practicable; and

(2) provide reasonable cooperation to the Disclosing Party regarding the timing
and content of such disclosure and regarding any action which the Disclosing
Party may deem appropriate to protect the confidentiality of the information by
appropriate legal means.

10.3Terms of this Agreement.  The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties.  

10.4Securities Filings.  In the event either Party determines that it is
required to file with the U.S. Securities and Exchange Commission (and/or the
securities regulators of any state or other jurisdiction) a registration
statement or any other disclosure document which describes any of the terms and
conditions of this Agreement, such Party shall promptly notify the other Party
of such

‑26‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

intention.  The Party required to make such filing shall provide such other
Party with a copy of relevant portions of the proposed filing not less than
[***] ([***]) Business Days (or such shorter period of time as may be required,
under the circumstances, to comply with applicable Laws, but in no event less
than [***] ([***]) Business Days) prior to such filing (and any revisions to
such portions of the proposed filing a reasonable time prior to the filing
thereof), including any exhibits thereto relating to the terms and conditions of
this Agreement.  The Party required to file shall use commercially reasonable
efforts to obtain confidential treatment of the terms and conditions of this
Agreement that such other Party requests be kept confidential and shall only
disclose Confidential Information which it is advised by legal counsel is
legally required to be disclosed in order to comply.  No such notice shall be
required under this Section 10.4 if and to the extent that the specific
information contained in the proposed filing has previously been included in any
previous filing or disclosure made by either Party hereunder pursuant to this
Article 10, or is otherwise approved in advance in writing by the other Party.

10.5Publications.  Each Party recognizes that the publication of papers
regarding results of and other information regarding activities under this
Agreement may be beneficial to the potential of the research undertaken pursuant
to this Agreement.  All publications, and other forms of public disclosure such
as abstracts and presentations, of results of studies carried out under this
Agreement (each of the foregoing, a “Publication”) will comply with the strategy
established by the JSC and will not contain the Confidential Information of the
other Party without the other Party’s advance written consent.  Neither Party
nor their Affiliates may submit for publication, publish or present a
Publication without the opportunity for prior review by the other Party, except
to the extent required by applicable Laws.  A Party seeking, or whose Affiliate
is seeking, to submit, publish, or present a Publication shall provide the other
Party the opportunity to review and comment on the proposed Publication at least
[***] ([***]) Business Days prior to its intended submission for publication or
presentation.  The other Party shall provide the Party seeking, or whose
Affiliate is seeking, to publish or present with its comments in writing, if
any, within [***] ([***]) days after receipt of such proposed Publication.  The
Party seeking, or whose Affiliate is seeking, to publish, or present shall
consider in good faith any comments thereto provided by the other Party and
shall comply with the other Party’s request to remove any and all of such other
Party’s Confidential Information from the proposed Publication.  In addition,
the Party seeking, or whose Affiliate is seeking, to publish, or present shall
delay the submission for a period of up to an additional [***] ([***]) days in
the event that the other Party can demonstrate reasonable need for such delay in
order to prepare and file a patent application for which it has prosecution
control pursuant to this Agreement.  If the other Party fails to provide its
comments to the Party seeking, or whose Affiliate is seeking, to publish or
present within such [***] ([***])-day period, such other Party shall be deemed
not to have any comments, and the Party seeking, or whose Affiliate is seeking,
to publish or present shall be free to submit for publication or present in
accordance with this Section 10.5 after the [***] ([***])-Business Day period
has elapsed.  The Party seeking, or whose Affiliate is seeking, to publish or
present shall provide the other Party a copy of the manuscript, abstract or
presentation at the time of the submission or presentation, as applicable.  Each
Party agrees to acknowledge the contributions of the other Party and its
Affiliates and their employees in all publications, as scientifically
appropriate.

10.6Return of Confidential Information.  Upon termination of this Agreement, any
and all Confidential Information possessed in a tangible form by a Receiving
Party, its Affiliates, sublicensees, or subcontractors and belonging to a
Disclosing Party shall, upon written request, be returned or destroyed to the
extent practicable, except to the extent necessary to practice rights and

‑27‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

licenses surviving such termination, with written confirmation of such
destruction, provided, however, that a Party may retain one (1) copy of any
Confidential Information solely for archival purposes. Notwithstanding the
Receiving Party’s return or destruction of Confidential Information, the
Receiving Party shall continue to be bound by its obligations of confidentiality
and non-use under this Agreement.

10.7Publicity.  Upon execution of this Agreement, the Parties shall issue a
press release announcing the existence of this Agreement in a form, and
containing substance, to be agreed in good faith between the Parties (such
agreement not to be unreasonably withheld or delayed by either Party).  Subject
to Section 10.4, each Party agrees not to issue any other press release or other
public statement disclosing other information relating to this Agreement or the
transactions contemplated hereby without the prior written consent of the other
Party.  Each Party shall use all reasonable efforts to provide to the other
Party a copy of any public announcement regarding this Agreement or the subject
matter hereof as soon as reasonably practicable under the circumstances prior to
its scheduled release (but in no event less than [***] ([***]) Business Days
prior to its scheduled release, unless a shorter period is required to comply
with applicable Law under the circumstances).  Each Party shall have the right
to expeditiously review and recommend changes to any such announcement and the
Party whose announcement has been reviewed shall remove any Confidential
Information of the reviewing Party that the reviewing Party reasonably deems to
be inappropriate for disclosure except to the extent such disclosure is required
by applicable Law or rules of a securities exchange or the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction.  The contents of any announcement or similar publicity, which has
been reviewed and approved by the reviewing Party, (including the press release
referred to at the beginning of this Section 10.7) can be re‑released by either
Party without a requirement for re‑approval.

ARTICLE 11
INDEMNIFICATION

11.1Indemnification of MedImmune.  Subject to Section 11.3, Seres shall
indemnify, defend, and hold harmless MedImmune and its Affiliates and each of
their officers, directors, shareholders, employees, successors, and permitted
assigns from and against all Third Party Claims, and pay all associated Losses,
arising out of (i) Seres’ or its Affiliate’s or its or their sublicensee’s,
distributor’s, subcontractor’s or its or their respective director’s, officer’s,
employee’s or agent’s gross negligence, willful misconduct, or violation of
applicable Law in performing any of its obligations under this Agreement or (ii)
any breach by Seres of this Agreement, including any of its representations,
warranties, or covenants hereunder. Notwithstanding the preceding sentence,
Seres shall have no obligation with respect to Third Party Claims or associated
Losses to the extent they are subject to MedImmune’s indemnification obligations
pursuant to Section 11.2.

11.2Indemnification of Seres.  Subject to Section 11.3, MedImmune shall
indemnify, defend, and hold harmless Seres and its Affiliates and each of their
officers, directors, shareholders, employee’s, successors, and permitted assigns
from and against all Third Party Claims, and pay all associated Losses, to the
extent arising out of (i) MedImmune’s or its Affiliate’s or its or their
sublicensee’s, distributor’s, subcontractor’s or its or their respective
director’s, officer’s, employee’s or agent’s gross negligence, willful
misconduct, or violation of applicable Law in performing any of its obligations
under this Agreement or (ii) any breach by MedImmune of this Agreement,
including any of its representations, warranties, or covenants hereunder.  

‑28‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

Notwithstanding the preceding sentence, MedImmune shall have no obligation with
respect to Third Party Claims or associated Losses to the extent they are
subject to Seres’ indemnification obligations pursuant to Section 11.1.

11.3Procedure for Indemnification.

11.3.1Notice.  Each Party (“Indemnified Party”) will notify promptly the other
Party (“Indemnifying Party”) in writing if it becomes aware of a Claim (actual
or potential) by any Third Party or any proceeding commenced by a Third Party
(including any investigation by a Governmental Authority) (any of the foregoing,
a “Third Party Claim”) for which indemnification may be sought and will give
such related information as the Indemnifying Party shall reasonably request;
provided, however, that no failure or delay in giving such notice shall limit
the Indemnified Party’s right to indemnification hereunder except to the extent
that the Indemnifying Party is prejudiced thereby.

11.3.2Defense of Claim.  The Indemnifying Party shall defend or control the
defense of Third Party Claims.  [***].  The Indemnifying Party shall retain
counsel reasonably acceptable to the Indemnified Party (such acceptance not to
be unreasonably withheld, refused, conditioned, or delayed) to represent the
Indemnified Party and [***].  In any such proceeding, the Indemnified Party
shall have the right to participate in, but not control, the defense of such
proceeding [***] and shall have the right to retain its own counsel,
[***].  Neither Party shall [***].  The Indemnified Party shall cooperate in all
reasonable respects in the defense of such Third Party Claim, as requested by
the Indemnifying Party.  The Indemnifying Party shall not, [***], effect any
settlement of any such Third Party Claim, unless such settlement
[***].  Notwithstanding the foregoing, if the Indemnifying Party notifies the
Indemnified Party in writing that it does not intend to assume the defense of
any Third Party Claim subject to indemnification hereunder in accordance with
the foregoing or fails to assume the defense of any Third Party Claim at least
[***] ([***]) Business Days before any deadline the passing of which could
adversely affect the outcome without responsive action by or on behalf of the
Indemnified Party (or, if the Indemnifying Party receives less than [***]
([***]) Business Days’ notice of such deadline, if it fails to assume such
defense as soon as practicable following receipt of notice), the Indemnified
Party shall have the right to assume and control such defense and shall have the
right to settle or compromise the same without the Indemnifying Party’s consent,
and [***] by the Indemnified Party in connection therewith, including [***],
will be [***].

11.4Insurance.  During the Term of this Agreement, the Parties shall obtain and
maintain at their sole cost and expense, an adequate liability insurance or
self-insurance program (including product liability insurance) to protect
against potential liabilities and risk arising out of the research activities
performed pursuant to this Agreement (including coverages, deductible limits,
and self-insured retentions) as are customary in the biopharmaceutical industry
in such Party’s territory. The Party maintaining any such Third Party insurance
coverage shall ensure that the other Party is named as an additional insured
thereunder and shall provide a certificate evidencing such coverage to the other
Party upon request.

ARTICLE 12
TERM AND TERMINATION

12.1Effectiveness; Term.  This Agreement is binding and effective as of the
Effective

‑29‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

Date and shall continue in force from and after the date hereof until terminated
in accordance with the terms hereof or by mutual written agreement of the
Parties (the “Term”).

12.2Termination Rights.

12.2.1Insolvency.  Either Party shall have the right to terminate this Agreement
in its entirety upon immediate written notice if the other Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors, (iii) appoints or suffers appointment of a receiver or
trustee over substantially all of its property that is not discharged within
ninety (90) days after such filing, (iv) proposes a written agreement of
composition or extension of its debts, (v) proposes or is a party to any
dissolution or liquidation, (vi) files a petition under any bankruptcy or
insolvency act relating to bankruptcy, insolvency, reorganization, winding-up,
or composition or readjustment of debts or has any such petition filed against
that is not discharged within sixty (60) days of the filing thereof,
(vii) commences a voluntary case under the Bankruptcy Code of any country,
(viii) fails to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in any involuntary case under the
Bankruptcy Code of any country, (ix) takes any corporate action for the purpose
of effecting any of the foregoing, (x) has a proceeding or case commenced
against it in any court of competent jurisdiction, seeking (A) its liquidation,
reorganization, dissolution or winding-up, or the composition or readjustment of
its debts, (B) the appointment of a trustee, receiver, custodian, liquidator or
the like of all or any substantial part of its assets, or (C) similar relief
under the Bankruptcy Code of any country, or an order, judgment or decree
approving any of the foregoing is entered and continues unstayed for a period of
sixty (60) days, or (xi) has an order for relief against it entered in an
involuntary case under the Bankruptcy Code of any country.

‑30‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

12.2.2Termination for Material Breach.  

(i)Breach.  Subject to Section 12.2.2(ii) below, a Party shall have the right to
terminate this Agreement in such Party’s sole discretion, upon delivery of
written notice to the other Party in the event of any material breach by such
other Party of this Agreement, provided that such breach has not been cured
within sixty (60) days after written notice thereof is given by the terminating
Party specifying the nature of the alleged material breach in reasonable
detail.  Notwithstanding the foregoing, if such material breach, by its nature
cannot be cured within the foregoing cure period or is incurable, but the
consequences of such breach can be reasonably alleviated but not within the
foregoing cure period, then such cure period shall be extended if, prior to the
end of the initial sixty (60) day cure period, the non‑terminating Party
provides a reasonable written plan for curing or reasonably alleviating the
consequences of such material breach and thereafter uses diligent efforts to
cure or alleviate such material breach in accordance with such written plan;
provided that no such extension shall exceed ninety (90) days after the end of
the initial sixty (60) day cure period without the consent of the terminating
Party.

(ii)Disputed Breach.  If a Party disputes in good faith (a) the existence or
materiality of a material breach specified in a notice provided by the other
Party pursuant to Section 12.2.2(i), (b) any assertion by the other Party that
such Party has failed to cure or reasonably alleviate any such material breach,
or (c) any assertion by the other Party that such Party has failed to use its
diligent efforts to cure or reasonably alleviate any such material breach in
accordance with any relevant written plan, and, in each case, such Party
provides notice to the other Party of such dispute within the applicable cure
period, the other Party shall not have the right to terminate this Agreement,
unless and until the existence of such material breach or failure by such Party
has been determined in accordance with Sections 13.1 and 13.2.  It is understood
and acknowledged that during the pendency of such a dispute, all of the terms
and conditions of this Agreement shall remain in effect and the Parties shall
continue to perform all of their respective obligations hereunder.

12.2.3 Termination by MedImmune Without Cause. MedImmune shall have the right to
terminate this Agreement in its entirety without cause upon one hundred and
twenty (120) days written notice to Seres.

12.3Effect of Termination. Upon the effectiveness of any termination of this
Agreement in its entirety:

12.3.1All rights and licenses granted to MedImmune in Article 2 shall terminate,
all rights of MedImmune under the Seres Patents and Seres Know-How shall revert
to Seres, and MedImmune shall cease all use of the Seres Patents and Seres
Know-How;

12.3.2 All rights and licenses granted to Seres in Article 2 shall terminate,
all rights of Seres under the MedImmune Patents and MedImmune Know-How shall
revert to MedImmune, and Seres shall cease all use of the MedImmune Patents and
MedImmune Know-How; and

12.3.3All amounts due or payable to a Party that were accrued, or that arise out
of acts or events occurring, prior to the date of termination or expiration, or
acts taken to

‑31‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

wind down activities being conducted under this Agreement in connection with
termination hereof, shall be or remain due and payable; additionally, any
amounts payable but not yet paid by MedImmune to Seres under Section 7.1 shall
continue to be payable by MedImmune to Seres on the terms and conditions set
forth therein solely in the event of termination by MedImmune pursuant to
Sections 12.2.3 or  by Seres pursuant to Section 12.2.1 or 12.2.2; but (except
as otherwise expressly provided herein) no additional amounts shall be payable
based on events occurring after the effective date of such termination or
expiration.

12.3.4Further Effects of Termination.  If this Agreement is terminated as
provided in Section 12.2, this Agreement shall thereafter become void and have
no effect, provided that (i) the following provisions hereof shall survive any
such termination and remain in full force and effect in accordance with the
terms thereof: Articles 1, 5 (solely with respect to activities conducted during
the Term), 10, 11 (solely with respect to activities conducted during the Term
and except for Section 11.4), 13 and 14 (except that Section 14.3.1 shall not
apply unless it becomes applicable during the Term), and Sections 2.3, 7.1
(subject to Section 12.3.3), 7.2, 7.3, 7.4, 7.5, 9.1, 9.3.5 (solely to the
extent amounts become payable during the Term), and 12.3; (ii) such termination
shall not relieve either Party of any obligation, or deprive either Party from
any benefit, accruing prior thereto, and (iii) such termination shall be without
prejudice to the rights and remedies of any party with respect to any antecedent
breach of the provisions of this Agreement.

12.4Bankruptcy.  All rights and licenses granted under or pursuant to this
Agreement by Seres or MedImmune are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code of the United States (or the
corresponding provision of any applicable bankruptcy laws of any other country
or competent Governmental Authority, as applicable), licenses of right to
“intellectual property” as defined under Section 101 of the Bankruptcy Code of
the United States (or the corresponding provision of any applicable bankruptcy
laws of any other country or competent Governmental Authority, as
applicable).  The Parties agree that the Parties, as licensees of such rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the Bankruptcy Code.  The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against either Party
under the Bankruptcy Code, the Party hereto that is not a Party to such
proceeding shall be entitled to a complete duplicate of (or complete access to,
as appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, shall be promptly delivered to it (i) upon any such commencement of
a bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (ii) if not delivered under (i) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefor by the non-subject Party.

ARTICLE 13
DISPUTE RESOLUTION

13.1Elevation of Issues for Resolution.  In the event the Parties or their
representatives are unable to agree upon any matter coming before the JSC or any
subcommittee or subgroup thereof (except for those matters within the purview of
the JSC for which MedImmune has final decision-making authority for pursuant to
Section 3.4) or in the event of any other dispute or disagreement between the
Parties arising from or in connection with this Agreement, the construction
hereof, or the rights, duties or liabilities of either Party hereunder (each, a
“Dispute”),

‑32‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

the Parties shall endeavor to resolve such Dispute in accordance with the terms
of this Section 13.1.  Upon the receipt of a written notice from one Party to
the other Party of the Dispute (the “Notice of Dispute”), authorized
representatives of the Parties, each with authority to settle the Dispute, shall
endeavor to discuss their respective positions and attempt to resolve the
Dispute.  In connection with such discussion, the Parties may agree to confer
with one or more mutually acceptable independent Third Party experts having
expertise in the relevant subject matter and both Parties shall consider in good
faith the views of such Third Party(ies).  If for any reason a written agreement
signed by both Parties is not reached within [***] ([***]) Business Days of the
Notice of Dispute, the Parties shall promptly refer the Dispute to, as
appropriate, Seres’ and MedImmune’s respective [***] (the “Senior Officers”),
depending on the subject matter of the Dispute, which Senior Officers will have
authority to settle the Dispute and shall be charged with resolving such
Dispute.  If for any reason a written agreement signed by both Parties has not
been reached within [***] ([***]) Business Days after submission to the Senior
Officers of such Dispute, the Parties shall promptly refer such Dispute to the
respective Chief Executive Officers of Seres and MedImmune for resolution.

13.2Governing Law.  This Agreement shall be governed by and construed and
enforced under the substantive laws of the State of Delaware, excluding any
conflicts or choice of law rule or principle that might otherwise make this
Agreement subject to the substantive law of another jurisdiction; provided that
any dispute relating to the inventorship, scope, validity, enforceability or
infringement of any patent right shall be governed by and construed and enforced
in accordance with the patent laws of  the applicable jurisdiction.

ARTICLE 14
MISCELLANEOUS

14.1Severability.  If and to the extent that any provision (or any part thereof)
of this Agreement is held to be invalid, illegal or unenforceable, in any
respect in any jurisdiction, the provision (or the relevant part thereof) shall
be considered severed from this Agreement and shall not serve to invalidate the
remainder of such provision or any other provisions hereof.  The Parties shall
make a good faith effort to replace any invalid, illegal or unenforceable
provision (or any part thereof) with a valid, legal, and enforceable one such
that the objectives contemplated by the Parties when entering this Agreement may
be realized.

14.2Notices.  Any notice required or permitted to be given by the Parties
pursuant to this Agreement shall be in writing and shall be (i) delivered by
hand, (ii) delivered by overnight courier with tracking capabilities, (iii)
mailed postage prepaid by first class, registered, or certified mail, or (iv)
transmitted by facsimile or electronic mail, with confirmation copy by mail as
provided in (iii), and in each case addressed to the recipient Party as set
forth below, unless changed by notice so given:

If to MedImmune:
MedImmune, LLC

 



One MedImmune Way

 



Gaithersburg, MD 20878


Attention:  [***]

 

 



with a copy to:

‑33‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

[***]

[***]

 

If to Seres:
Seres Therapeutics, Inc.

 



200 Sidney Street

 



Cambridge, MA 02139

 



Attention: [***]

 

 



with a copy to:

 

 



Latham & Watkins LLP

 



140 Scott Dr.

 



Menlo Park, CA 94025

 



Attention:  [***]

 

(a) with respect to any notice delivered pursuant to clauses (i) or (iv), such
notice shall be deemed effective upon submission to such other Party, (b) with
respect to any notice delivered pursuant to clause (ii), such notice shall be
deemed effective the Business Day following the date of submission to the
carrier, and (c) with respect to any notice delivered pursuant to clause (iii),
such notice shall be deemed effective [***] ([***]) Business Days after the date
of submission of such facsimile or electronic mail, as applicable.  A Party may
add, delete, or change the person or address to whom notices should be sent at
any time upon written notice delivered to the other Party in accordance with
this Section 14.2.

14.3Assignment.  Neither this Agreement nor any of the rights or obligations
hereunder may be assigned or transferred by either Party without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, refused, conditioned or delayed; provided, however, that (i) either
Party may, without the other Party’s consent, but with written notice to the
other Party, assign or transfer all of its rights and obligations hereunder to
any Affiliate or to a Third Party with whom it completes a Business Combination
or to whom it sells substantially all of such Party’s assets relating to this
Agreement, and (ii) this Section 14.3 shall not limit the rights of a Party to
subcontract its obligations or sublicense its rights as otherwise permitted
under this Agreement.  The assigning Party shall in any event remain responsible
for and liable hereunder with respect to the acts and omissions of the assignee
in the performance of this Agreement.  This Agreement shall inure to the benefit
of and be binding on the Parties’ successors and assigns.  Any assignment or
transfer in violation of the foregoing shall be null and void and wholly
invalid, the assignee or transferee in any such assignment or transfer shall
acquire no rights whatsoever, and the non‑assigning non‑transferring Party shall
not recognize, nor shall it be required to recognize, such assignment or
transfer.  Notwithstanding anything to the contrary in this Agreement, with
respect to any intellectual property rights controlled by the acquiring Third
Party or its Affiliates (if other than one of the Parties to this Agreement)
involved in any Business Combination of either Party, or by a permitted Third
Party assignee of a Party, [***].  For purposes of this Section 14.3, “Business
Combination” means, with respect to a Party, any of the following events: (a)
any Third Party (or group of Third Parties acting in concert) acquires, directly
or indirectly, shares of such Party representing at least a majority of the
voting power (where voting refers to being entitled to vote for the election of
directors) then outstanding of such Party; (b) such Party consolidates with or
merges into another corporation or entity which is a Third Party, or any
corporation or

‑34‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

entity which is a Third Party consolidates with or merges into such Party, in
either event pursuant to a transaction in which at least a majority of the
voting power of the acquiring or resulting entity outstanding immediately after
such consolidation or merger is not held by the holders of the outstanding
voting power of such Party immediately preceding such consolidation or merger;
or (c) such Party conveys, transfers, licenses, and/or leases all or
substantially all of its assets to a Third Party (the resulting entity following
the consummation of a Business Combination of a Party, the “Resultant Entity”).

14.3.1Notwithstanding anything to the contrary in this Agreement, if Seres
consummates a Business Combination after the Effective Date, then with respect
to any products, technologies, methods, information or processes, and
intellectual property rights therein, controlled by the Third Party or its
affiliates consummating such Business Combination immediately prior to such
Business Combination (the “Relevant Third Party Assets and Intellectual Property
Rights”), (a) [***] of the Relevant Third Party Assets and Intellectual Property
Rights; (b) [***] with respect to such Relevant Third Party Assets and
Intellectual Property Rights, provided that in each case of (a) and (b), the
Resultant Entity [***] such Relevant Third Party Assets and Intellectual
Property Rights and [***] such Relevant Third Party Assets and Intellectual
Property Rights [***]; (c) [***]; and (d) [***]) (but [***]).

14.4Performance by Affiliates.  At a Party’s election, any rights of such Party
under this Agreement may be exercised, and any obligations of such Party under
this Agreement may be performed, by one or more of its Affiliates; provided,
however, that such Party shall at all times remain responsible and liable for
the performance or non-performance of its Affiliates as though such performance
or non-performance were of the Party itself.

14.5Further Assurances.  Each Party agrees, at its own expense, to do, or
procure the doing of, all such further acts and things and shall execute and
deliver such other agreements, certificates, instruments, and documents as are
reasonably necessary in order to give full effect to this Agreement.

14.6Waivers and Modifications.  No waiver, modification, release or amendment of
any obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by all Parties hereto.  The failure of any Party to
insist on the performance of any obligation hereunder shall not be deemed to be
a waiver of such obligation.  Waiver of any provision hereunder or of any breach
of any provision hereof shall not be deemed to be a continuing waiver or a
waiver of any other breach of such provision (or any other provision) on such
occasion or any succeeding occasion.

14.7Choice of Law.  This Agreement  (and any claims or disputes arising out of
or relating hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein or therein, whether for breach of
contract, tortious conduct, or otherwise and whether predicated on common law,
statute, or otherwise) shall be governed by, enforced, and shall be construed in
accordance with the laws of the Delaware without regard to its conflicts of law
provisions.  The Parties hereby expressly disclaim the application of the United
Nations Convention on the International Sale of Goods to this Agreement.

14.8Injunctive Relief.  Notwithstanding anything herein to the contrary, each
party shall be entitled to seek injunctive relief and specific performance
(including but not limited to any relief or recovery under this Agreement) in
any court of competent jurisdiction in the world.

‑35‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

14.9Relationship of the Parties.  Each Party is an independent contractor under
this Agreement.  Nothing herein is intended or is to be construed so as to
constitute Seres and MedImmune as partners, agents, employees or joint
venturers.  Neither Party shall have any express or implied right or authority
to assume or create any obligations on behalf of or in the name of the other
Party or to bind the other Party to any contract, agreement or undertaking with
any Third Party.  There are no express or implied third party beneficiaries
hereunder.

14.10Entire Agreement.  The Parties agree that this Agreement and the attached
Exhibits constitutes the entire agreement between the Parties as to the subject
matter of this Agreement, and hereby supersedes all prior negotiations,
representations, agreements, and understandings (whether written or verbal)
regarding the same, including the Mutual Confidentiality Agreement by and
between Seres and MedImmune effective as of [***] (the “Prior CDA”).  Each Party
acknowledges that in entering into this Agreement it has not relied on, nor
shall it be entitled to rely upon, any representation, warranty, collateral
contract or other assurances made by or on behalf of the other Party except for
those which are expressly set forth in this Agreement.

14.11Counterparts.  This Agreement may be executed in two or more counterparts,
including counterparts delivered by facsimile or other electronic transmission,
with the same effect as if both Parties had signed the same document.  All such
counterparts shall be deemed an original, shall be construed together, and shall
together constitute one and the same instrument.

14.12Exports.  Each Party agrees not to export or re‑export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.

14.13Amendments.  Any amendment of this Agreement shall not be binding on the
Parties unless set out in writing, expressed to amend this Agreement, and signed
by authorized representatives of each of the Parties.

14.14Interpretation.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders, and the word “or” is used in the
inclusive sense (and/or).  The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend, or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement.  The term “including,” “include,” or “includes” as used herein shall
mean including, without limiting the generality of any description preceding
such term.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (ii) any reference to any applicable Laws herein will be construed
as referring to such Laws as from time to time enacted, repealed or amended,
(iii) any reference herein to any person will be construed to include the
person’s successors and permitted assigns, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) any
reference herein to the words “mutually agree” or “mutual written agreement”
will not impose any obligation on either Party to agree to any terms relating
thereto relating to such terms except as such Party may determine in such
Party’s sole discretion, (vi) all references herein to Sections or Exhibits will
be construed to refer to Sections and Exhibits to this Agreement, (vii) the word
“days” means calendar days unless otherwise specified,

‑36‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

(viii) except as otherwise expressly provided herein all references to “$” or
“dollars” refer to the lawful money of the U.S., and (ix) the words “copy” and
“copies” and words of similar import when used in this Agreement include, to the
extent available, electronic copies, files or databases containing the
information, files, items, documents or materials to which such words
apply.  The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.  Each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the
drafting hereof.  In interpreting and applying the terms and provisions of this
Agreement, the Parties agree that no presumption will apply against the Party
which drafted such terms and provisions.  The language in this Agreement is to
be construed in all cases according to its fair meaning.

 

[Signature page follows]

 




‑37‑

 

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers.

Seres therapeutics, inc.

By:/s/ Eric Shaff

(Signature)

Name:Eric Shaff

Title:President, CEO

Date:2/27/19


 

MEDIMMUNE, LLC

By:[***]
(Signature)

Name:[***]

Title:[***]

Date:11 March 2019

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Research Plan  

 

Omitted pursuant to Regulation S-K, Item 601(a)(5)

 

 

 

 

 

 

